Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, an inmate at Southport Correctional Facility in Chemung County, commenced this CPLR article 78 proceeding seeking to challenge a tier III disciplinary determination finding him guilty of misuse of state property and gang activity. This Court has been advised by the Attorney General that the administrative determination has been reversed and all references thereto have been expunged from petitioner’s institutional record. As a result, petitioner has received all the relief to which he is entitled and this matter must be dismissed as moot (see Matter of Johnson v Fischer, 67 AD3d 1217 [2009]; Matter of Hayes v Fischer, 66 AD3d 1079 [2009]). To the extent that petitioner requests reinstatement to his prior employment, we note that inmates have no constitutional or statutory rights to their prior programming status (see Matter of Shearer v New York State Dept. of Correctional Servs., 65 AD3d 1403 [2009]; Matter of Grant v Fischer, 63 AD3d 1398, 1399 [2009]).
Cardona, P.J., Mercure, Rose, Lahtinen and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.